Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the Prior Art does not teach a motor drive circuit configured to generate signals that cause a motor to change a position of the covering material; 
a sensor circuit configured to generate two sensor signals indicative of the position of the covering material; and 
a control circuit powered from a supply voltage, the control circuit coupled to the motor drive circuit and the sensor circuit, the control circuit configured to: determine, at power-up, a present sensor state for each of two sensor signals; 
determine a predicted sensor state for each of the sensor signals based at least in part on a power-down position recorded at a first time and a final position recorded at a second time; 
compare the predicted sensor state with the present sensor state for each of the sensor signals; and determine a present position of the covering material based on the comparison of the predicted sensor state and the present sensor state of each of the sensor signals.
With respect to claim 11, the Prior Art does not teach determining, at power-up, a present sensor state for each of two sensors; 
determining a predicted sensor state for each of the sensors based at least in part on a power-down position recorded at a first time and a final position recorded at a second time; comparing the predicted sensor state with the present sensor state for each of the sensors; and 
determining a present position of the covering material based on the comparison of the predicted sensor state and the present sensor state of each of the sensors.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.